Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
	
This is a Notice of Allowance.

Application 16/422,873 is a continuation reissue of reissue application 15/247,779, and both 16/422,873 and 15/247,779 are reissues of application 11/205,895 (U.S. Patent No. 8,819,092).

Claims 1-7 were initially pending in the application.  A preliminary amendment was filed on 5/24/2019.  By way of the preliminary amendment, claims 1-7 were canceled and new claims 8-29 were added, claims 8, 16, and 23 are independent claims.
In the most recent amendment filed 1/6/2021, claims 8, 10-12, 15, 16, 18-20, 22, 23, 25-27, and 29 have been amended.  That amendment has been entered and made of record.

The rejection of claims 8-29 as being based upon a defective reissue declaration under 35 U.S.C. 251 has been withdrawn in view of the of the reissue declaration filed on 1/6/2021.
The rejection of claims 8-29 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendments.
The rejection of claims 8-29 on the ground of nonstatutory double patenting has been withdrawn in view of the approved Terminal Disclaimer filed 1/6/2021.


Reissue
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,819,092 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.


Allowable Subject Matter
Claims 8-29 are allowed.
The following is an examiner’s statement of reasons for allowance:   
Using claim 8 as an example (similar limitations found in claims 16 and 23), the prior art of record fails to disclose “determining, using the resource consumer device, an organizational structure of the plurality of resource nodes based on the received node names, the organizational structure being a parallel structure that enables access to a data set through at least two of the plurality of resource nodes or a serial structure that enables access to a first data block of the data set through a first resource node and to a second data block consecutive to the first data block of the data set through a second resource node;” and then “generating, using the resource consumer device, a resource map based at least in part on the organizational structure;” in combination with the other features of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D CAMPBELL whose telephone number is (571)272-4133.  The examiner can normally be reached on 7:30-4:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
Conferees:


/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992